NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                        NO. CAAP-10-0000249


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


 ROARING LION, LLC, a Montana Limited Liability Company, et al.,
                      Plaintiffs-Appellees,

                                 v.

                   EXCLUSIVE RESORTS PBL1, LLC,
            a Delaware Limited Liability Company; and
EXCLUSIVE RESORTS PBL3, LLC a Delaware Limited Liability Company,
                       Defendants-Appellants,

                                 and

                   PAUOA BAY PROPERTIES, LLC,
         a Delaware Limited Liability Company; et al.,
                            Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 04-1-0332)


        ORDER DISMISSING APPEAL FOR LACK OF JURISDICTION
    (By: Leonard, Presiding Judge, Reifurth and Ginoza, JJ.)

          Upon review of (1) Defendants/Counterclaim-Plaintiffs/

Appellants Exclusive Resorts PBL1, LLC, and Exclusive Resorts

PBL3, LLC's (the Exclusive Resorts Appellants), appeal from the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Honorable Greg K. Nakamura's December 1, 2010 judgment, and

(2) the record, it appears that we lack jurisdiction over Appeal

No. CAAP-10-0000249 because the December 1, 2010 judgment does

not satisfy the requirements for an appealable final judgment

pursuant to Hawaii Revised Statutes (HRS) § 641-1(a)(1993 & Supp.

2010), Rule 58 of the Hawai#i Rules of Civil Procedure (HRCP),

and the holding in Jenkins v. Cades Schutte Fleming & Wright, 76

Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).

           HRS § 641-1(a) authorizes appeals from final judgments,

orders, or decrees.     Appeals under HRS § 641-1 "shall be taken in

the manner . . . provided by the rules of court."           HRS § 641-

1(c).   The rules of the court require, among other things, that

"[e]very judgment shall be set forth on a separate document."

HRCP Rule 58.    "An appeal may be taken . . . only after the

orders have been reduced to a judgment and the judgment has been

entered in favor of and against the appropriate parties pursuant

to HRCP [Rule] 58[.]"     Jenkins, 76 Hawai#i at 119, 869 P.2d at

1338.
           [I]f a judgment purports to be the final judgment in a case
           involving multiple claims or multiple parties, the judgment
           (a) must specifically identify the party or parties for and
           against whom the judgment is entered, and (b) must (i)
           identify the claims for which it is entered, and
           (ii) dismiss any claims not specifically identified[.]

Id.
           For example: "Pursuant to the jury verdict entered on
           (date), judgment in the mount of $___ is hereby entered in
           favor of Plaintiff X and against Defendant Y upon counts I
           through IV of the complaint." A statement that declares
           "there are no other outstanding claims" is not a judgment.
           If the circuit court intends that claims other than those
           listed in the judgment language should be dismissed, it must
           say so: for example, "Defendant Y's counterclaim is
           dismissed," or "Judgment upon Defendant Y's counterclaim is
           entered in favor of Plaintiff/Counter-Defendant Z," or "all
           other claims, counterclaims, and cross-claims are
           dismissed."


                                    -2-
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Id. at 119-20 n.4, 869 P.2d at 1338-39 n.4.            When interpreting

the requirements for a judgment under HRCP Rule 58, the Supreme

Court of Hawai#i has noted that
             [i]f we do not require a judgment that resolves on its face
             all of the issues in the case, the burden of searching the
             often voluminous circuit court record to verify assertions
             of jurisdiction is cast upon this court. Neither the
             parties nor counsel have a right to cast upon this court the
             burden of searching a voluminous record for evidence of
             finality[.]

Jenkins, 76 Hawai#i at 119, 869 P.2d at 1338 (original emphasis).

"[W]e should not make such searches necessary by allowing the
parties the option of waiving the requirements of HRCP [Rule]

58."   Id.    "[A]n appeal from any judgment will be dismissed as

premature if the judgment does not, on its face, either resolve

all claims against all parties or contain the finding necessary

for certification under HRCP [Rule] 54(b)." Id.

             Although the instant case involves multiple parties and

multiple claims (e.g., the claims in the amended complaint, the

counterclaim, and numerous cross-claims), the December 1, 2010

judgment expressly enters judgment only in favor of the Exclusive

Resorts Appellants and against Plaintiffs/Counterclaim-

Defendants/Appellees Roaring Lion, LLC, David Cowan, Nathalie
Cowan, Umang P. Gupta, Ruth M. Gupta, and Pauoa Beach 8 LLC

(Appellees), as to all claims in the Appellees’ complaint and

amended complaint.       The December 1, 2010 judgment, however, does

not: (1) enter judgment as to the other parties; (2) enter

judgment on the parties' other claims, such as the counterclaim

and the cross-claims; (3) expressly dismiss any of the

unidentified claims; or (4) contain an express finding of no just


                                      -3-
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

reason for delay in the entry of a judgment on one or more but

less than all claims pursuant to HRCP Rule 54(b).           Therefore, the

December 1, 2010 judgment does not satisfy the requirements for

an appealable judgment in a multiple-claim and multiple-party

case under HRCP Rule 58 and the holding in Jenkins.

          When parties stipulate to dismiss claims pursuant to

HRCP Rule 41(a)(1)(B), "a separate judgment is neither required

nor authorized, inasmuch as a plaintiff’s dismissal of an action,

by filing a stipulation of dismissal signed by all parties

[pursuant to HRCP Rule 41(a)(1)(B)], is effective without order

of the court."    Amantiad v. Odum, 90 Hawai#i 152, 158 n.7, 977

P.2d 160, 166 n.7 (1999) (citation, internal quotation marks, and

brackets omitted).     However, in order to effectuate a dismissal

without any order of the court, the stipulation to dismiss must

be "signed by all parties who have appeared in the action."             HRCP

Rule 41(a)(1)(B).

          The parties herein have attempted to dismiss some of

their claims through the following six stipulations for dismissal

that fail to satisfy the requirements of HRCP Rule 41(a)(1)(B) in

that they are not signed by all parties who have appeared in the
action:
          (1)    a July 12, 2007 "Stipulation Pursuant to Haw[.] R.
                 Civ. P. 41(c) for Dismissal without Prejudice of (1)
                 All Cross-Claims by Defendant Pauoa Bay Properties,
                 LLC[,] against Defendants Exclusive Resorts PBL1,
                 LLC[,] and Exclusive Resorts PBL3, LLC; and (2) All
                 Cross-Claims by Defendants Exclusive Resorts PBL1,
                 LLC[,] and Exclusive Resorts PBL3, LLC[,] against
                 Defendant Pauoa Bay Properties, LLC";




                                    -4-
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (2)   a July 16, 2007 "Stipulation Pursuant to Haw. R. Civ.
                 P. 41(c) for Dismissal without Prejudice of (1) All
                 Cross-Claims by Defendant Pauoa Beach Realty, LLC[,]
                 against Defendants Exclusive Resorts PBL1, LLC; and
                 (2) All Cross-Claims by Defendant Exclusive Resorts
                 PBL1, LLC[,] against Defendant Pauoa Beach Realty,
                 LLC";

           (3)   a July 23, 2007 "Stipulation Pursuant to Haw. R. Civ.
                 P. 41(c) for Dismissal without Prejudice of (1) All
                 Cross-Claims by Defendant White Sand Beach Limited
                 Partnership against Defendant Exclusive Resorts PBL1,
                 LLC; and (2) All Cross-Claims by Defendant Exclusive
                 Resorts PBL1, LLC[,] against Defendant White Sand
                 Beach Limited Partnership";

           (4)   a March 17, 2008 "Stipulation for Dismissal with
                 Prejudice of All Claims against Defendants White Sand
                 Beach Limited Partnership, Pauoa Bay Properties,
                 LLC[,] and Pauoa Beach Realty, LLC[,] and Order";

           (5)   a June 17, 2010 "Stipulation Pursuant to Haw. R. Civ. P.
                 Rules 41(a)(1) and 41(c) for Dismissal without Prejudice of
                 the Counterclaim Filed November 4, 2004, by Defendant
                 Exclusive Resorts PBL1, LLC, against Plaintiffs"; and

           (6)   an October 1, 2010 "Stipulation Pursuant to Haw. R. Civ. P.
                 Rules 41(a)(1) and 41(c) for Dismissal of the Counterclaim
                 Filed August 8, 2005, by Defendant Exclusive Resorts PBL1,
                 LLC, against Plaintiffs[.]"

Because the above six stipulations fail to satisfy the

requirements of HRCP Rule 41(a)(1)(B), the final judgment in this

case must, on its face, resolve all the claims that the six

stipulations fail to effectively dismiss.

           As already stated, the December 1, 2010 judgment does

not, on its face, resolve all of the claims in this case, and the

December 1, 2010 judgment does not contain an express finding of

no just reason for delay in the entry of a judgment on one or

more but less than all claims pursuant to HRCP Rule 54(b).

Therefore, the December 1, 2010 judgment does not satisfy the

requirements for an appealable final judgment in a multiple-claim

and multiple-party case under HRCP Rule 58 and the holding in

Jenkins.   Absent an appealable final judgment, the Appellants'




                                    -5-
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal is premature and we lack appellate jurisdiction over this

case.

          Accordingly, IT IS HEREBY ORDERED that this appeal is

dismissed for lack of jurisdiction.

          DATED: Honolulu, Hawai#i, June 21, 2011.




                                       Presiding Judge




                                       Associate Judge




                                       Associate Judge




                                 -6-